DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 87 and 89-105 are pending in the application.  Claims 1-86, 88, and 106 have been canceled.  Claims 87, 89, and 92-104 have been amended.

Claim Objections
Claim 104 is objected to because of the following informalities:  after further consideration of the language in this claim, the Examiner suggests that it should read “The system of Claim 97, wherein moving one or more pistons in a fluid chamber in the apparatus generates a pressure waveform with a pressure differential when plotted versus time.”    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 104 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 104 recites the limitation "the pressure genera waveform" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 87, 89, 90, and 97-105 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massenzo et al. (WO 2014/151209 A1) (“Massenzo”).
Regarding claim 87, Massenzo discloses (Figures 1A-11D) a system (800) for removing an occlusive clot (802) from a blood vessel, the system comprising: a catheter (806) comprising a proximal end and a distal end; and an apparatus capable of rhythmically delivering a pressure gradient at the distal end of the catheter (Page 6, lines 13-25), the apparatus comprising a vacuum pump (808) and a pulse generator (810), wherein in a first state of the apparatus, the vacuum pump is capable of applying a steady state vacuum level at the proximal end of the catheter (Figure 9B, step 952; page 18, lines 15-24); wherein in a second state of the apparatus defined by flow being blocked by the occlusive clot, the pulse generator is capable of producing a pressure 
NOTE: regarding the claimed first and second states, Massenzo discloses that exerting suction force (step 952 in Figure 9B) at the distal end of the catheter and dynamically varying suction force at the distal end of the catheter may be performed individually or simultaneously (Page 18, lines 23-24).  Further, Massenzo discloses that the term “dynamic” does not preclude temporary or brief plateaus or temporary intervals of constant pressure (Page 6, lines 13-16).  The claimed states have been carefully considered, but deemed not to impose any structural limitations on the claims to make them patentably distinguishable over the system of Massenzo, which is capable of being used as claimed if one desires to do so.  The language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus (system) 
Regarding claim 89, Massenzo discloses (Figures 8A-8C) that the pulse generator (810) is integral or separate with the vacuum pump (808).
Regarding claim 90, Massenzo discloses (Figures 8A-8C) that the pulse generator (810) is located between the vacuum pump (808) and the proximal end of the catheter (806).
Regarding claim 97, Massenzo discloses (Figures 1A-11D) a system (800) for removing an occlusive clot (802) from a blood vessel, comprising: a catheter (806) for applying a vacuum to the occlusive clot; and an apparatus for generating an additional energy to be applied to the occlusive clot, the apparatus comprising a vacuum pump (808) and a pulse generator (810); wherein the apparatus is adapted to apply a variable pressure to pulse the occlusive clot at a distal tip of the catheter (Page 6, lines 13-25); wherein in a first state, the vacuum pump is capable of applying a steady state vacuum level through the distal tip (Figure 9B, step 952; Page 18, lines 15-24); in a second state defined by flow being blocked by the occlusive clot, the pulse generator is capable of producing a pressure differential waveform associated that approximates a sine wave (such as Figure 3C) to aspirate the occlusive clot (Figure 9B, step 953; Page 18, lines 15-24), and a rate of change of vacuum level of approximately3 110591707v6Docket No.: 243382.000114Application No.: 16/320,082Response to Office Actiondated Oct. 7, 2020greater than or equal 400 mmHg/second thereby creating an effective pulse in the distal end of the catheter.  
NOTE: regarding the claimed first and second states, Massenzo discloses that exerting suction force (step 952 in Figure 9B) at the distal end of the catheter and dynamically varying suction force at the distal end of the catheter may be performed individually or simultaneously (Page 18, lines 23-24).  Further, Massenzo discloses that the term “dynamic” does not preclude temporary or brief plateaus or temporary intervals of constant pressure (Page 6, lines 13-16).  The claimed states have been carefully considered, but deemed not to impose any structural limitations on the claims to make them patentably distinguishable over the system of Massenzo, which is capable of being used as claimed if one desires to do so.  The language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus (system) claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the system of Massenzo meets 
Regarding claim 98, the variable pressure applied by the apparatus disclosed by Massenzo is capable of producing a variable pressure differential between the catheter and a blood pressure around the occlusive clot (Page 13, lines 4-11).
Regarding claim 99, Massenzo discloses that the variable pressure differential is capable of providing additional energy to the occlusive clot to overcome the extrusion energy required to deform and aspirate the occlusive clot (Page 9, line 26 - Page 10, line 21).
Regarding claim 100, Massenzo discloses that applying a variable pressure differential to the occlusive clot is capable of changing a friction between the occlusive clot and the catheter from static to dynamic friction reducing a total friction and facilitating aspiration of the occlusive clot into the catheter (Page 9, line 26 - Page 10, line 21).
Regarding claim 101, Massenzo discloses that applying a variable pressure differential to the occlusive clot is capable of increasing a porosity of the occlusive clot reducing a deformation force required to aspirate the occlusive clot (page 9, line 26 - page 10, line 21).
Regarding claim 102, the system disclosed by Massenzo is capable of generating a pressure in the distal tip that is always less than a surrounding blood pressure (Page 17, lines 18-19). Blood pressure is positive (healthy blood pressure approximately (4.72 inHg systolic and 3.15 inHg diastolic). The pressure generated by the system is a negative value.

Regarding claim 104, Massenzo discloses (Figures 2B, 3A-3C, 4B, 8A-8C) moving one or more pistons (817) in a fluid chamber (814) in the apparatus that generates a plot of pressure differential against time that produces the pressure waveform (Figures 2B, 3A-3C, 4B).
Regarding claim 105, Massenzo discloses (Figures 8A-8C) that the piston (817) is driven by a linear drive system (830, 832; Page 16, line 21 - Page 17, line 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 91-93 are rejected under 35 U.S.C. 103 as being unpatentable over Massenzo et al. (WO 2014/151209 A1) (“Massenzo”) in view of Dolliver et al. (US 2005/0192548 A1) (“Dolliver”).
Regarding claims 91 and 92, Massenzo discloses (Figures 2A, 4A, and 5-8) that the pulse generator is between the vacuum pump and the proximal end of the catheter and that pulses are transmitted to the lumen of the catheter via the pulse 
Dolliver teaches (Figure 1) an analogous system for draining a wound, the system comprising a catheter (102) comprising a proximal end and a distal end; and an apparatus (106, 119) for generating a variable vacuum force to variably limit the application of suction (paragraph 0028). Dolliver discloses that the apparatus comprises a vacuum pump (106; paragraph 0023) and a variable vacuum force generator (119). Dolliver discloses a flexible tubing (122) between the vacuum pump and the proximal end of the catheter (106), wherein the variable vacuum force generator is applied to the flexible tubing (paragraphs 0028-0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Massenzo to comprise a flexible tubing between the vacuum pump and the proximal end of the catheter, wherein the pulse generator is applied to the flexible tubing, as taught by Dolliver. This modification would allow the vacuum pump to be spaced away from the procedure (this way, the vacuum pump will not get in the surgeon’s way during the procedure), such as a wall suction source present in an operating room (Dolliver, paragraph 0003). The pulse generator would be applied to flexible tubing to transmit the pulsatile vacuum force through the flexible tubing to the catheter.  Massenzo as modified by Dolliver would provide a flexible tubing to transmit/provide suction in both the first state and the second state.
.

Claims 93-95 are rejected under 35 U.S.C. 103 as being unpatentable over Massenzo et al. (WO 2014/151209 A1) (“Massenzo”) in view of Dolliver et al. (US 2005/0192548 A1) (“Dolliver”) as applied to claim 91 above, and further in view of Steen et al. (US 2005/0054971 A1) (“Steen”).
Regarding claims 93-95, Massenzo in view of Dolliver teaches the invention substantially as claimed. However, the combined teaching fails to teach that the pulse generator comprises a rotatable cam, wherein the rotatable cam comprises an outer bearing to minimize drag on the flexible tubing, and wherein the outer bearing comprises a sliding outer layer.
Steen teaches (Figures 3A and 5) an analogous system for removing tissue that comprises an apparatus for generating pulsatile vacuum force to pulse the pressure gradient at the distal end of the device (paragraph 0060). Steen teaches that the pulse generator comprises a rotatable cam (500), wherein the cam comprises an outer bearing (501/502/503/504) to minimize drag on the tubing, and wherein the outer bearing comprises a sliding outer layer that slides along the tubing (505) to pinch the tubing as the cam rotates. As the cam rotates, the tubing (505) cycles between being pinched (Figure 5A) and unpinched (Figure 5B), generating a pulsatile vacuum force.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the pulse generator cyclic aspiration profile) may reduce the clot's load-to-failure and time-to-failure as compared to existing suction thrombectomy techniques. This has several advantages, notably: the load applied to cause the clot to fail (fracture or break loose) is applied in several repetitive loading cycles. The forces applied during any one of these repetitive cycles may be far less than the force necessary to cause the clot to break loose. The additive effect of these repetitive loading cycles causes the clot to fracture and break loose so that it can be removed (Page 2, line 27 - Page 3, line 4). Substitution of one known element (the pulse generator taught by Steen) for another element (the pulse generator disclosed by Massenzo) providing the same function (creating pulsatile/cyclic vacuum force) to yield predictable results (providing repetitive loading to induce material fatigue in an embolus) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Massenzo et al. (WO 2014/151209 A1) (“Massenzo”).

In an alternate embodiment presented in Figure 6, Massenzo teaches another system with an electromagnetic actuator (610) for generating a pulsatile vacuum source.  Actuator (610) includes a chamber (614) in which a magnet or magnetic element (618) is arranged. A controller (619), which may be attached to chamber (614), controls coil (621). A position of magnetic element (618) within chamber (614) is regulated by controller (619) and coil (621). Specifically, coil (621) may be selectively and repetitively energized by controller (619) such that magnetic element (618) is attracted or repulsed by the electromagnetic force of energized coil 621. Recurrent displacement of magnetic element (618) variably restricts the flow of aspired medium through opening (616). A preselected energizing pattern may be provided by controller (619) to coil (621) such that the aspiration profile of the aspiration system (600) is dynamically (e.g., cyclically) variable (Page 13, line 29 - Page 14, line 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Massenzo in Figures 8A-8C to have a controller for controlling the apparatus for .

Response to Arguments
Applicant's arguments filed 1/6/21 have been fully considered but they are not persuasive.  
The Applicant has argued that the Massenzo reference alone or in combination with secondary references, Dolliver or Steen, fails to disclose or suggest each and every element of the rejected claims.  Specifically, the Applicant argues that the Massenzo reference fails to disclose or suggest the two states of the system that are claimed.  The Examiner disagrees with these arguments.
The claimed states and other functional language in the claim have been carefully considered, but deemed not to impose any structural limitations on the claims to make them patentably distinguishable over Massenzo's system, which is capable of being used as claimed if one desires to do so.  Massenzo discloses that exerting suction force (step 952 in Figure 9B) at the distal end of the catheter and dynamically varying suction force at the distal end of the catheter may be performed individually or simultaneously (Page 18, lines 23-24).  Further, Massenzo discloses that the term “dynamic” does not preclude temporary or brief plateaus or temporary intervals of constant pressure (Page 6, lines 13-16).  Therefore, the device of Massenzo is capable .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771      

/DIANE D YABUT/Primary Examiner, Art Unit 3771